Order denying defendant’s motion to dismiss complaint, and to vacate warraht of attachment, reversed upon the law, with "ten dollars costs and disbursements, and motion granted, with ten dollars costs. The complaint and affidavits submitted on the application for the attachment and the affidavits submitted upon the motion to dismiss and to vacate the attachment, show clearly that plaintiff is seeking to recover the portion of the purchase price to be paid on the delivery of a deed under a contract for the purchase and sale of real property. The action in its present form is not maintainable. (Schmaltz v. Weed, 27 App. Div. 309.) Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.